                                         Case 4:15-cv-04228-KAW Document 336 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA MARIE SNYDER,                                 Case No. 15-cv-04228-KAW
                                   8                     Plaintiff,
                                                                                              ORDER REGARDING MOTION TO
                                   9              v.                                          WITHDRAW; ORDER TO SHOW
                                                                                              CAUSE
                                  10     BANK OF AMERICA, N.A., et al.,
                                                                                              Re: Dkt. No. 335
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          As required by the Court’s October 13, 2020 case management and pretrial order, the joint

                                  14   pretrial statement, exhibits, jury instructions, voir dire, excerpts from discovery, and verdict forms

                                  15   were due on January 5, 2021. (Dkt. No. 313 at 7.) Plaintiff, however, did not provide her pretrial

                                  16   filings. Instead, Plaintiff’s counsel, Attorney Applbaum, filed a motion to withdraw, citing

                                  17   irreconcilable differences, lack of communication, and financial hardship due to Plaintiff’s failure

                                  18   to pay attorney’s fees. (Mot. to Withdraw at 2-3, Dkt. No. 335.) Attorney Applbaum further
                                  19   stated that Plaintiff has asserted that she is medically and psychologically incapable of coping with

                                  20   the stress of this case, but refused to exercise a HIPAA release to allow counsel to communicate

                                  21   with her medical provider as to her claims. (Applbaum Decl. ¶ 5.) Attorney Applbaum also stated

                                  22   that Plaintiff has been “unable to answer basic questions pertaining to her case[,] making it

                                  23   difficult, borderline impossible to carry out [his] representation effectively.” (Applbaum Decl. ¶

                                  24   5.) Plaintiff did not file a motion to extend the time to provide her pretrial filings.

                                  25          Defendant, in turn, has requested that the Court dismiss this action due to Plaintiff’s failure

                                  26   to comply with the October 13, 2020 order, pursuant to Federal Rule of Civil Procedure 16(f).
                                  27   (Def.’s Pretrial St. at 2, Dkt. No. 329.) Rule 16(f) permits the Court to sanction a party if the party

                                  28   or its attorney fails to obey a scheduling or other pretrial order. See Fields v. Hines, Case No. 15-
                                           Case 4:15-cv-04228-KAW Document 336 Filed 01/06/21 Page 2 of 2




                                   1   cv-3728-MEJ, 2017 U.S. Dist. LEXIS 164025, at *4 (N.D. Cal. Oct. 3, 2017) (dismissing case per

                                   2   Rule 16(f) based on the plaintiff’s failure to timely submit pretrial materials).

                                   3           Accordingly, the Court ORDERS as follows:

                                   4           First, the Court will hold a hearing on Attorney Applbaum’s motion to withdraw at the

                                   5   pretrial conference, which remains set for January 28, 2021 at 2:00 p.m. Any opposition shall be

                                   6   filed by January 19, 2021.

                                   7           Second, the Court ORDERS Plaintiff to show cause, by January 15, 2021, why this case

                                   8   should not be dismissed as a sanction under Rule 16(f) or for failure to prosecute under Rule

                                   9   41(b). See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986) (“The district court has the

                                  10   inherent power sua sponte to dismiss a case for lack of prosecution” under Rule 41(b)”). The

                                  11   Court observes that pursuant to the Court’s October 13, 2020 order, “[n]o party shall be permitted

                                  12   to call any witness or offer any exhibit in its case in chief that is not disclosed in its pretrial
Northern District of California
 United States District Court




                                  13   statement, exchanged with opposing counsel, and delivered to the Court . . . without leave of the

                                  14   Court and for good cause.” (Dkt. No. 313 at 5.) Based on Plaintiff’s failure to provide her pretrial

                                  15   filings, as well as Plaintiff’s apparent failure to communicate with her attorney and answer basic

                                  16   questions about her case, it appears highly likely Plaintiff will not be permitted to call any

                                  17   witnesses or offer any exhibits to a jury in this case.1

                                  18           Third, the Court ORDERS Plaintiff to appear at the January 28, 2021 pretrial conference,

                                  19   which will be conducted by Zoom. Plaintiff must be prepared to explain her failure to

                                  20   communicate with her attorney, as well as her failure to provide the required pretrial filings.

                                  21   Failure to appear will result in the Court dismissing the case for failure to prosecute.

                                  22           IT IS SO ORDERED.

                                  23   Dated: January 6, 2021
                                                                                                __________________________________
                                  24                                                            KANDIS A. WESTMORE
                                  25                                                            United States Magistrate Judge

                                  26
                                  27   1
                                         The Court also observes that after repeatedly requesting a settlement conference, Plaintiff failed
                                  28   to prepare for the December 17, 2020 settlement conference before Judge Beeler, resulting in the
                                       settlement conference being vacated.
                                                                                         2
